Name: Commission Regulation (EEC) No 2622/80 of 13 October 1980 amending Regulation (EEC) No 2104/75 as regards certain special detailed rules for the application of the system of import licences in respect of products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 10 . 80 Official Journal of the European Communities No L 269/5 COMMISSION REGULATION (EEC) No 2622/80 of 13 October 1980 amending Regulation (EEC) No 2104/75 as regards certain special detailed rules for the application of the system of import licences in respect of products processed from fruit and vegetables whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2021 /80 (2 ), and in particular the second subparagraph of Article 10 (3) thereof, Whereas, pursuant to Article 4 of Commission Regula ­ tion (EEC) No 2104/75 (3), as last amended by Regula ­ tion (EEC) No 2031 /80 (4), import licences issued under the said Regulation are valid for 75 days from their actual date of issue ; Whereas it follows from the Acts of Accession of Greece that import licences will , as from 1 January 1981 , no longer be required in trade between the Community as at present constituted and Greece ; whereas it is necessary, in consequence, to limit the period of validity of licences stating Greece as the obligatory country of origin to 31 December 1980 ; HAS ADOPTED THIS REGULATION : Article 1 The following is hereby added to Article 4 of Regula ­ tion (EEC) No 2104/75 : 'However, with regard to licences bearing the word "Greece" in section 14, the date of expiry of such licences shall not be later than 31 December 1980 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 October 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 73, 21 . 3 . 1977, p. 1 . (2 ) OJ No L 198, 31 . 7. 1980 , p. 1 . (3 ) OJ No L 214, 12 . 8 . 1975, p. 20 . (4) OJ No L 198 , 31 . 7 . 1980 , p. 22 .